Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 8-10, the applicant asserts that “the cited references do not support an obviousness rejection of amended independent claim 11. Likewise, the cited references do not support an obviousness rejection of amended independent claims 17-19, which recite substantially similar limitations.” Examiner respectively disagrees.
The applicant further asserts in pages 9-10 that “R1-1704463 fails to teach that “the processor determines the CBs that constitute the CBG based on a value that is obtained by applying a floor function to the number of CBs in the TB divided by the 
	The rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1704463 (“Considerations on CB grouping for multiple HARQ ACK/NACK bits per TB”) in view of YANG et al. (US 20190207734 as supported by provisional 62468380 filed on 03/08/2017).

Regarding claim 11, 17, R1-1704463 teaches a terminal comprising: 
a receiver that receives information about a maximum number of code block groups (CBGs) included in a transport block (TB) by higher layer signaling (section 3, 4, lj CB’s are bundled into one CBG j where the set {lj} can be signaled from higher layer or dynamically signaled by control channel); and 
a processor that determines code blocks (CBs) that constitute each CBG based on a magnitude relation between a number of CBs in the TB and the maximum number of CBGs (section 2, 4, the CBG number = CB number in a TB, the number of CBG is increased up to a certain extent, say Nmax), 
(section 4, the number of CBG is increased up to a certain extent, say Nmax),
However, R1-1704463 does not teaches the processor determines the CBs that constitute the CBG based on a value that is obtained by applying a floor function to the number of CBs in the TB divided by the maximum number of CBGs.
But, YANG et al. (US 20190207734) in a similar or same field of endeavor teaches wherein when the number of CBs in the TB is equal to or greater than the maximum number of CBGs (par. 162, 191, 193, 194), the processor determines the CBs that constitute the CBG based on a value that is obtained by applying a floor function to the number of CBs in the TB divided by the maximum number of CBGs (par. 162, 191, 192, 194, 195, N=floor (K/M)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG in the system of R1-1704463 to segment the code blocks.
The motivation would have been to dynamically adjust to different scenarios. 

Regarding claim 13, R1-1704463 teaches the terminal according to claim 11, wherein the processor forms each CBG with a single CB (section 2, CBG number=CB number in TB).
	However, R1-1704463 does not teaches wherein when the number of CBs in the TB is smaller than the maximum number of CBGs.
(par. 198, if M>K, as each CB becomes one CBG, total K CBGs can be configured as supported by page 60 of the provisional).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG in the system of R1-1704463 to segment the code blocks.
The motivation would have been to solve overhead of the up direction increases and frequency utilization efficiency drops. 

Regarding claim 15, R1-1704463 does not teach the terminal according to claim 13, wherein when the number of CBs in the TB is smaller than the maximum number of CBGs, the processor controls to transmit a NACK for an unused CBG.
But, YANG et al. (US 20190207734) in a similar or same field of endeavor teaches wherein when the number of CBs in the TB is smaller than the maximum number of CBGs, the processor controls to transmit a NACK for an unused CBG (par. 298, (M-K) bits or unused CBGs not corresponding to actual CBG(s) are processed as NACK or DTX and that A/N feedback itself is configured with K bits corresponding to actual CBGs as supported by page 60 of the provisional).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG in the system of R1-1704463 to segment the code blocks.
The motivation would have been to dynamically adjust to different scenarios. 

Regarding claim 16, R1-1704463 teaches the terminal according to claim 11, wherein when retransmitting at least one CBG in the TB, the processor controls ACK transmission for all CBGs that have succeeded in decoding and NACK transmission for all CBGs that have failed the decoding before retransmission (section 3).

Regarding claim 18, R1-1704463 teaches a base station comprising: a transmitter that transmits information about a maximum number of code block groups (CBGs) included in a transport block (TB) by higher layer signaling (section 3, 4, lj CB’s are bundled into one CBG j where the set {lj} can be signaled from higher layer or dynamically signaled by control channel); and a processor that controls scheduling of a downlink shared channel including code blocks (CBs) that constitute each CBG that are determined based on a magnitude relation between a number of CBs in the TB and the maximum number of CBGs (section 2, 4, the CBG number = CB number in a TB, the number of CBG is increased up to a certain extent, say Nmax),
wherein when the number of CBs in the TB is equal to or greater than the maximum number of CBGs (section 4, the number of CBG is increased up to a certain extent, say Nmax),
However, R1-1704463 does not teaches the CBs that constitute the CBG are determined based on a value that is obtained by applying a floor function to the number of CBs in the TB divided by the maximum number of CBGs.
(par. 162, 191), the CBs that constitute the CBG are determined based on a value that is obtained by applying a floor function to the number of CBs in the TB divided by the maximum number of CBGs (par. 162, 191, 192, 194, 195, N=floor (K/M)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG in the system of R1-1704463 to segment the code blocks.
The motivation would have been to dynamically adjust to different scenarios. 


Regarding claim 19, R1-1704463 teaches a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives information about a maximum number of code block groups (CBGs) included in a transport block (TB) by higher layer signaling (section 3, 4, lj CB’s are bundled into one CBG j where the set {lj} can be signaled from higher layer or dynamically signaled by control channel); and a processor of the terminal that determines code blocks (CBs) that constitute each CBG based on a magnitude relation between a number of CBs in the TB and the maximum number of CBGs (section 2, 4, the CBG number = CB number in a TB, the number of CBG is increased up to a certain extent, say Nmax); and the base station comprises: a transmitter that transmits the information about the maximum number of CBGs included in the TB by higher layer signaling (section 3, 4, lj CB’s are bundled into one CBG j where the set {lj} can be signaled from higher layer or dynamically signaled by control channel); and a processor of the base station that controls scheduling of a downlink shared channel including the CBs that constitute each CBG that are determined based on the magnitude relation between the number of CBs in the TB and the maximum number of CBGs (section 2, 4, the CBG number = CB number in a TB, the number of CBG is increased up to a certain extent, say Nmax), 
wherein when the number of CBs in the TB is equal to or greater than the maximum number of CBGs (section 4, the number of CBG is increased up to a certain extent, say Nmax),
However, R1-1704463 does not teaches the processor of the terminal determines the CBs that constitute the CBG based on a value that is obtained by applying a floor function to the number of CBs in the TB divided by the maximum number of CBGs.
But, YANG et al. (US 20190207734) in a similar or same field of endeavor teaches wherein when the number of CBs in the TB is equal to or greater than the maximum number of CBGs (par. 162, 191), the processor of the terminal determines the CBs that constitute the CBG based on a value that is obtained by applying a floor function to the number of CBs in the TB divided by the maximum number of CBGs (par. 162, 191, 192, 194, 195, N=floor (K/M)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG in the system of R1-1704463 to segment the code blocks.


Regarding claim 20, YANG teaches the terminal according to claim 11, wherein the maximum number of CBGs is 4 (par. 203, 205, 206, where M is set to 4 as supported by page 56 of the provisional).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        10/23/2021